Citation Nr: 0211239	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of squamous cell carcinoma of the larynx.  

(The issues of entitlement to service connection for aortic 
stenosis and bursitis of the right shoulder and an initial 
rating for prostatitis will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945, from April 1950 to February 1954, and from September 
1957 to December 1969.  

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
residuals of squamous cell carcinoma of the larynx and 
assigned a noncompensable evaluation.    

The Board is undertaking additional development on issues of 
entitlement to service connection for aortic stenosis and 
bursitis of the right shoulder and an initial rating for 
prostatitis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  Radiation treatment for squamous cell carcinoma of the 
larynx terminated on August 1, 1984.  

2.  The veteran's residuals of squamous cell carcinoma of the 
larynx do not produce hoarseness with inflamed cords or 
mucous membrane, impairment of speech, or obstruction of the 
upper airway.  



CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of squamous cell carcinoma of the larynx have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Codes 
6516, 6519, 6520, 6819 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Background.  During the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Among other 
things, it provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  The letters, statement and 
supplemental statements of the case informed the veteran of 
the evidence needed to support his claim.  Specifically, the 
April 2001 letter to the veteran explained the provisions of 
the VCAA, including the responsibilities of the respective 
parties regarding securing evidence, listed the evidence 
already of record, and solicited additional evidence or 
information relevant to the claim.  The claims folder 
contains the private medical records of the veteran's 
treatment for carcinoma of the larynx.  The veteran has been 
afforded a VA examination to determine the current severity 
of any residuals.  The veteran has not identified any records 
that are not in the claims folder.  There is no indication of 
any additional relevant evidence that has not been obtained.  
No further assistance to the veteran is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A § 
5103A (West Supp. 2002).    

Factual Background.  In August 1997, the RO received the 
veteran's initial claim for service connection.  Private 
medical records from June 1984 reveal the veteran had a two-
month history of hoarseness when he was referred for 
evaluation.  The veteran had a previous history of removal of 
a vocal cord lesion in 1976.  He underwent a 
nasopharyngoscopy, rigid esophagoscopy, and direct suspension 
microlaryngoscopy with right true vocal cord stripping.  A 
biopsy and subsequent pathology report revealed a diagnosis 
of grade II-III squamous cell carcinoma of the right true 
vocal cord with biopsy positive from the anterior commissure.  
A seven-week course of radiation was ordered.  

In September 1992 the veteran's private otolaryngologist 
examined the veteran and noted his true vocal cords were 
normal in appearance and mobility.  Also submitted were the 
doctors notes detailing the veteran's treatment from May 1984 
to January 1996.  July 1984 notes indicate the veteran had 
six weeks of radiation therapy.  A letter dated on August 1, 
1984 from the East Texas Cancer Center stated the veteran had 
completed irradiation therapy that day.  He was followed on a 
regular basis until January 1986.  The January 1986 
examination revealed the larynx was normal.  In April 1987 it 
was noted the larynx revealed no evidence of disease.  The 
true vocal cords were normal in appearance and mobility.  In 
May 1990, the larynx revealed a slightly irregular area 
midleft of the true vocal chord.  Subsequent records through 
January 1996 do not include any notations of disease or 
abnormality of the larynx.  In January 1996, the larynx was 
normal.  

The RO granted service connection for squamous cell carcinoma 
of the larynx, secondary to exposure to Agent Orange in a 
February 1998 rating decision.  A noncompensable rating was 
assigned.  The veteran disagreed with the noncompensable 
rating assigned.  The RO issued a statement of the case in 
April 1999.  It included the criteria for rating residuals of 
cancer of the larynx.  

A VA examination of the larynx and upper respiratory system 
was performed in June 1999.  The veteran had undergone one 
cycle of radiation therapy for cancer of the larynx.  
Examination revealed no interference with breathing.  The 
examiner noted the veteran's speech was not impaired.  
Examination of the larynx was negative.  The only diagnosis 
was history of laryngeal cancer.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  In evaluating 
the severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Malignant neoplasm of any specified part of the respiratory 
system exclusive of skin growths is rated 100 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2001).  
The Note to Diagnostic Code 6819 provides that the 100 
percent rating shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the disability is rated on 
any residuals.    

Chronic laryngitis with hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy is rated as 30 percent disabling.  
Hoarseness, with inflammation of cords or mucous membrane, is 
rated as 10 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.  

Complete organic aphonia with constant inability to 
communicate by speech is rated as 100 percent disabling.  
Constant inability to speak above a whisper is rated as 60 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6519.  

If there is stenosis of the larynx with forced expiratory 
volume in one second (FEV-1) 71- to 80-percent predicted, 
with Flow-Volume Loop compatible with upper airway 
obstruction, a 10 percent rating is in order.  Laryngeal 
stenosis with FEV-1 of 56- to 70-percent predicted, with 
Flow-Volume Loop compatible with upper airway obstruction, is 
rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6520.  

Analysis.  The RO has evaluated residuals of squamous cell 
carcinoma of the larynx as noncompensable (zero percent 
disabling) under Diagnostic Code 6819.  After reviewing the 
claims folder the Board has determined there is no variation 
in the level of disability during the rating period and for 
that reason a staged rating will not be assigned.  See 
Fenderson, supra.  

In this case, the record reveals that radiation therapy for 
the veteran's cancer was terminated on August 1, 1984.  The 
grant of service connection for residuals of squamous cell 
carcinoma of the larynx is effective from August 4, 1997, the 
date the RO received the veteran's claim.  Clearly, service 
connection is established more than six months after 
radiation treatment had ceased.  There is no evidence of 
record of any recurrence or metastasis.  Thus, pursuant to 
Diagnostic Code 6819, the disability is rated based on 
residuals.    

VA examination of the larynx was wholly negative, without 
indication of inflammation or airway obstruction.  Post-
radiation private treatment records dated through 1996 also 
indicated that the larynx was normal.  In his March 1998 
notice of disagreement, the veteran indicated that he had 
problems with recurrent hoarseness.  However, the VA examiner 
found the veteran's speech was normal.  The veteran has not 
reported any inability to speak.   Absent evidence of 
hoarseness with inflammation, impairment of speech, or upper 
airway obstruction, the Board cannot conclude that the 
overall disability picture more nearly approximates the 
criteria for the minimum compensable rating under Diagnostic 
Codes 6516, 6519, or 6520.  38 C.F.R. § 4.7.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A compensable rating for residuals of squamous cell carcinoma 
of the larynx is denied.  



		
	M. L. Nelsen	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

